Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed October 18, 2021 has been received and entered.  With the entry of the amendment, claims 2-6 and 12 are canceled, claims 13-24 are withdrawn and claims 1 and 7-11 are pending for examination.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on June 10, 2020 is acknowledged.

Applicant’s election of Species SET A: both thermal spray coating and erosion resistant organic coating, Species SET A1: tungsten carbide, Species SET A2: silicone rubbers (noting the confirmation in the amendment of November 3, 2020 that silicone rubbers was intended to be elected), Species SET B: slurry handling pump in the reply filed on June 10, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 has been amended to provide that the coating comprises a silicone rubber and an “organic filler”.  The use of an organic filler would not be supported by the disclosure as filed which describes use of an “inorganic filler”. Note the wording of claim 11 as originally filed and paragraph 0026 of the specification as originally filed.  Therefore, the claim contains new matter.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to provide “the one or more inputs to the materials of construction of surfaces susceptible to contact with the slurry and computational fluid dynamics model characteristics of a slurry being handled by the slurry handling pump of a slurry particle size distribution, a slurry particle density, a slurry particle hardness, particle impingement angle and particle velocity”.  This is confusing and indefinite as worded. (1) “the  one or more inputs” lacks antecedent basis and is unclear if this is referring to the selection of materials of construction (“to the materials of construction”), or to parameters to be inputted into the later computational fluid dynamics model, or inputs refers to treatments to the material of construction (noting the “to the materials of construction” wording), or to something else, for example.  Furthermore, the overall phrasing that follows “inputs” is unclear as to what is to be “inputs”.  (1)(a) is only the material of construction an “input”?  If this is the case, it is further unclear what is required by the following “computational fluid dynamics model characteristics of a slurry being handled by the slurry handling pump of a slurry particle size distribution, a slurry particle density, a slurry particle hardness, particle impingement angle and particle velocity” where there seems to be no requirement of 
Claim 11, “an organic filler” is confusing as worded as to whether “inorganic filler” or “organic filler” is intended, where (1) “organic” filler could be understood to be a typo for “inorganic” filler, and the use of “inorganic” filler is supported by the original language in the specification (paragraph 0026) and claim 11 as originally filed or (2) if organic filler is intended, this is not supported by the disclosure as filed (noting the 35 USC 112(a) rejection above).  For the purpose of examination, either (1) or (2) is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherly (US 4173685) in view of Dumm et al (US 2006/0165973), Nissen (US 2013/0071252), Roco, et al “Erosion Wear in Slurry Pumps and Pipes” (hereinafter Roco article), Roudnev, et al “Slurry Pump Casing Wear Prediction Using Numerical Multi-Phase Flow Simulation” (hereinafter Roudnev article), Okhovat, et al “Modeling and Simulation of Erosion-Corrosion in Disturbed Two-Phase Flow Through Fluid Transport Pipelines” (hereinafter Okhovat article), EITHER (1) alone OR further in view of  EITHER (2) Wiedemann et al (US 2004/0225079, hereinafter Wiedmann ‘079) OR (3) Wiedemann et al (US 7033673, hereinafter Wiedemann ‘673).
Claims 1, 10: Weatherly indicates how wear and corrosion resistant coatings can be provided by plasma spraying, for example, which would be a form of thermal spraying (abstract), where the wear can be abrasive wear, for example (column 4, lines 50-60), and where the coating method can include, for example, spraying a mixture of metal carbide and Ni base reactive metal to form a coating that will be heat treated or two layers of the materials (column 5 lines 1-20), where the carbide can be tungsten carbide which can be also sprayed with Co, Ni or Fe metal or alloy as binder and the reactive metal can be a Ni alloy with boron (column 5, lines 10-45), and where the 
(A) Furthermore, as to specific surfaces and wear events of equipment that can be coated, Dumm describes how various equipment can be provided with coatings that have a wear surface with resistance to one or more of abrasion, corrosion and erosion, and a metal matrix coating is provided that is filled with superabrasive particles (abstract), and where along with superabrasives the coating can include abrasive particles such as WC (0033) and the metal matrix can be nickel or nickel alloys, for example (0038), and where it is described that surfaces to be coated can be slurry handling pipes where internal surfaces are subject to wear and these internal surfaces can be coated with the protective coating (0094-0096) and other surfaces can be pumps that convey slurries where the pumps are subject to abrasion, corrosion and erosion wear from the slurry (so the internal surfaces of the pumps would be worn) and the extent and mode of wear depends on factors such as particle size, particle concentration, flow rate, pH, and impeller speed, pressure, etc. which are also coated with the protective coating, and abrasive or corrosive slurries can be used, for example (0098-0099).  Dumm further indicates that depending on the end use of the process equipment, organic size coatings of materials such as phenolic resins, urethane resins, etc. can be applied to the protective coating and cured (0045, claim 63).

(B) Furthermore, as using computational fluid dynamic (CFD) model to predict and estimate the types and severity of wear events that the surface will experience during operation and applying the thermal spray coating and/or the organic coating predicated on the types of wear events identified and their severity, where the types and severity of the wear events are predicted by comparing computed wear rates at various locations within the equipment using one or more CFD models of slurry flow within the equipment, the models providing as outputs wear rates at various locations within the equipment, and the coatings are applied at locations within the slurry handling equipment at locations indicated by the model are more likely to be damaged by life-limiting wear events, and types and thicknesses  of the protective coating are  determined according to the predicted type and severity of wear events,
Nissen demonstrates how on an article subject to wear (by erosion from particulates, rotor blade described) (0005, 0027), it is known to apply a protective 
Roco article describes how for slurry pumps and pipes wear can be predicted for wear distribution and operation life using models that can be considered CFD models noting the computing and using of fluid models, which can predict erosion wear (title, abstract, pages 37, 38, 43).
Roudnev article further describes how for slurry pump components CFD (understood to refer to computational fluid dynamics) can be used to model and predict 
Okhovat article further describes how for fluid transport phase flow, computational fluid dynamics can also provide prediction for erosion-corrosion rates (thus also predicting corrosion), where the study was with fluid with particle components, which can be considered a slurry (abstract) and noting wear rate, so wear over time considered (page 1499).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Weatherly in view of Dumm to using computational fluid dynamic (CFD) models to predict and estimate the types and severity of wear events that the surface will experience during operation and applying the thermal spray coating and/or the organic coating predicated on the types of wear events identified and their severity as suggested by Nissen, Roco article, Roudnev article and Okhovat article with an expectation of providing a desirably protected surface, since Weatherly would indicate the desire to provide protective coatings for wear such as abrasive and corrosion wear on a slurry pump part, and Dumm also indicates the desire to provide protective coatings on slurry pump parts which can be different parts, and notes that they can be subject to wear from corrosion, erosion and abrasion and the extent and mode of wear can vary based on 
Furthermore, as to where the types and severity of the wear events are predicted by comparing computed wear rates at various locations within the equipment using one or more CFD models of slurry flow within the equipment, the models providing as outputs wear rates at various locations within the equipment, and the coatings are applied at locations within the slurry handling equipment at locations indicated by the model are more likely to be damaged by life-limiting wear events, this would specifically be suggested by the combination of references as discussed above, where Nissen would indicate the suggestion of mapping wear rates and Roco article, Roudnev article, and Okhovat article would suggest how CFD can be used to predict wear for slurry pumps (slurry handling equipment) and Roudnev article even describes how mapping for wear within slurry pumps can be provided using CFD, showing type (such as abrasion) and severity of wear events as computed at various locations within the equipment, with outputs of wear rates at various locations within the equipment, and using the wear described by Roco article and Okhovat article would be similary suggested to be mapped as for Roudnev article as a known way to use CFD to show predicted wear on equipment,  and from the suggestion of Nissen to apply coating to give a desired life period of use based on the mapping, it would be suggested to predict types and severity of wear using the CFD at various locations within the equipment, with the  CFD models 
The internal surfaces of pump components suggested to be treated as discussed above, would have surfaces exposed to at least one or erosion,  abrasion and corrosion, and there can be a plurality of such surfaces as noted from Dumm (0098) and also as noted from Nissen a component would have a plurality of surfaces (surface areas) that would wear differently (0036) and further it would be at least suggested that at least one of the different surfaces would be suggested to be subject to erosion and at least one subject to abrasion wear from the indication from the references that there can be at least erosion and abrasion wear on pump surfaces, which would be internal from the flow of fluid through the pump, and the discussion of determining the type and severity of wear at different locations as discussed above.
(C)  Furthermore, as to the organic coating and its material, 
(C)(1): using simply the references discussed above: Dumm suggests that the use of an organic coating as discussed above, and further (for claim 10) describes using phenolic resins or polyurethanes (since the urethane resin would be cured) (note 0045). 
(C)(2) additionally optionally using Wiedemann ‘079: Wiedemann ‘079 further indicates that silicone coatings (which can be considered elastomeric or rubber, noting the elastic nature of the coating 0057-0058) can be provided as coatings (abstract) on surfaces such as pipes, ducts, intake manifolds, for example (0028) and notes substrates that require protection include inside of machine or structural parts (0002), and provide erosion protection from particle impact (0055). 
 Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weatherly in view of Dumm, Nissen, Roco article, Roudnev article and Okhovat article to further use a silicone rubber type material as described by Wiedemann ‘079 for coating areas needing erosion protection as a known erosion protection (and so giving erosion resistance) material for impact protection as discussed above with an expectation of predictably acceptable results, since Dumm would indicate how organic coatings can be used and Wiedemann ‘079 indicates known erosion protection materials to use on similar type surfaces.  This gives a coating material as in claim 1 and also a silicone rubber as in claim 10.  Additionally, for claim 10, Dumm describes that combinations of organic coatings can be used, including with phenolic resin, etc. (0045), further suggesting that the silicone of Wiedemann ‘079 would be predictably and acceptably combined with other organic coatings for similar use such as with the phenolic resins as described by Dumm.
(C)(3) additionally using Wiedemann ‘673: Wiedemann ‘673 further indicates that silicone coatings (which can be considered elastomeric or rubber, noting the elastic nature of the coating at column 8, lines 45-55) can be provided as coatings (abstract) on surfaces such as pipes, ducts, intake manifolds, for example (column 3, 
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weatherly in view of Dumm, Nissen, Roco article, Roudnev article and Okhovat article to further use a silicone rubber type material as described by Wiedemann ‘673 for coating areas needing erosion protection as a known erosion protection (and so giving erosion resistance) material for impact protection as discussed above with an expectation of predictably acceptable results, since Dumm would indicate how organic coatings can be used and Wiedemann ‘673 indicates known erosion protection materials to use on similar type surfaces.  This gives a coating material as in claim 1 and also a silicone rubber as in claim 10. Additionally, for claim 10, Dumm describes that combinations of organic coatings can be used, including with phenolic resin, etc. (0045), further suggesting that the silicone of Wiedemann ‘673 would be predictably and acceptably combined with other organic coatings for similar use such as with the phenolic resins as described by Dumm.
(D) Furthermore, as to “the one or more inputs to the materials of construction of surfaces susceptible to contact with the slurry and computational fluid dynamics model characteristics of a slurry being handled by the slurry handling pump of a slurry particle size distribution, a slurry particle density, a slurry particle hardness, particle impingement angle and particle velocity”, as discussed for the 35 USC 112 rejection above, given the confusion as to this phrasing, it is understood that any one of these listed features can be an input for the computational fluid dynamics (CFD) model or the 
Claim 7: Weatherly indicates that the thermal spray coating can comprise a metal carbide discontinuous phase and a metal alloy continuous phase (note dispersion of particles of tungsten carbide in metal matrix, for example, column 8, lines 20-35, for example).
Claim 8: Weatherly provides that the metal carbide can be tungsten carbide, and also carbide of titanium, zirconium, hafnium, etc. (column 5, lines 1-50).
Claim 9: Weatherly provides that the continuous metal alloy phase can be nickel alloy, for example, and so comprises nickel (column 5, lines 1-50, column 8, lines 50-65).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherly in view of Dumm, Nissen, Roco article, Roudnev article, Okhovat article, EITHER (1) alone OR further in view of  EITHER (2) Wiedemann ‘079 OR (3) Wiedemann ‘673 as applied to claims 1 and 7-10 above, and further in view of EITHER Wiedemann ‘079 OR Weidemann ‘673.
Claim 11: As to further using silicone rubber with filler in the erosion resistant coating (as the organic material), 
(A) additionally using Wiedemann ‘079: Wiedemann ‘079 further indicates that silicone coatings (which can be considered elastomeric or rubber, noting the elastic nature of the coating 0057-0058) can be provided as coatings (abstract) on surfaces such as pipes, ducts, intake manifolds, for example (0028) and notes substrates that require protection include inside of machine or structural parts (0002), and provide erosion protection from particle impact (0055).  Wiedemann ‘079 also teaches that the coating can contain filler to improve strength of the coating (0040), which can be fumed silica (inorganic material) (0040), where the silica can also be treated with organic material before use (0040, which can be considered as also providing organic filler material of the treatment material such as hexamethylenedisilazane).
 Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weatherly in view of Dumm, Nissen, Roco article, Roudnev article and Okhovat article, EITHER (1) alone OR further in view of  EITHER (2) Wiedemann ‘079 OR (3) Wiedemann ‘673  to further use a silicone rubber type material as described by Wiedemann ‘079 for coating areas needing erosion protection as a known erosion protection (and so giving erosion resistance) material for impact protection as discussed above with an expectation of 
(B) additionally using Wiedemann ‘673: Wiedemann ‘673 further indicates that silicone coatings (which can be considered elastomeric or rubber, noting the elastic nature of the coating at column 8, lines 45-55) can be provided as coatings (abstract) on surfaces such as pipes, ducts, intake manifolds, for example (column 3, lines 40-50) and notes substrates that require protection include inside of machine or structural parts (column 1, lines 1-20), and provide erosion protection from particle impact (column 8, lines 1-15).   Wiedemann ‘673 also teaches that the coating can contain filler to help control hardness of the coating, for example (column 5, lines 20-40 and 60-65), which can be fumed silica (inorganic material) (column 5, lines 20-40), where the silica can also be treated with organic material before use (column 5, lines 25-30, which can be considered as also providing organic filler material of the treatment material such as hexamethylenedisilazane).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weatherly in view of Dumm, Nissen, Roco article, Roudnev article and Okhovat article, EITHER (1) alone OR further in view of  EITHER (2) Wiedemann ‘079 OR (3) Wiedemann ‘673  to further use a silicone rubber type material as described by Wiedemann ‘673 for coating areas .

Claims 1 and 7-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Weatherly (US 4173685) in view of Dumm et al (US 2006/0165973), Nissen (US 2013/0071252), Roco, et al “Erosion Wear in Slurry Pumps and Pipes” (hereinafter Roco article), Roudnev, et al “Slurry Pump Casing Wear Prediction Using Numerical Multi-Phase Flow Simulation” (hereinafter Roudnev article), Okhovat, et al “Modeling and Simulation of Erosion-Corrosion in Disturbed Two-Phase Flow Through Fluid Transport Pipelines” (hereinafter Okhovat article) and Dallaire et al (US 6156443), EITHER (1) alone OR further in view of  EITHER (2) Wiedemann et al (US 2004/0225079, hereinafter Wiedmann ‘079) OR (3) Wiedemann et al (US 7033673, hereinafter Wiedemann ‘673).
Claims 1, 10: Weatherly indicates how wear and corrosion resistant coatings can be provided by plasma spraying, for example, which would be a form of thermal spraying (abstract), where the wear can be abrasive wear, for example (column 4, lines 50-60), and where the coating method can include, for example, spraying a mixture of 
(A) Furthermore, as to specific surfaces and wear events of equipment that can be coated, Dumm describes how various equipment can be provided with coatings that have a wear surface with resistance to one or more of abrasion, corrosion and erosion, and a metal matrix coating is provided that is filled with superabrasive particles (abstract), and where along with superabrasives the coating can include abrasive particles such as WC (0033) and the metal matrix can be nickel or nickel alloys, for example (0038), and where it is described that surfaces to be coated can be slurry handling pipes where internal surfaces are subject to wear and these internal surfaces can be coated with the protective coating (0094-0096) and other surfaces can be pumps that convey slurries where the pumps are subject to abrasion, corrosion and erosion wear from the slurry (so the internal surfaces of the pumps would be worn) and the extent and mode of wear depends on factors such as particle size, particle concentration, flow rate, pH, and impeller speed, pressure, etc. which are also coated with the protective coating, and abrasive or corrosive slurries can be used, for example (0098-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it would have been obvious to modify Weatherly to further apply the protective coating to various slurry handling equipment including internal slurry pump surfaces and internal slurry pipe surfaces as suggested by Dumm with an expectation of desirable protection as the coating of Weatherly is already indicated as providing wear protection, including abrasion and corrosion and for protecting sand slurry pump component from wear, and Dumm indicates other slurry pump internal components and slurry pipe components are also desirably protected from wear, and also notes the wear of at least the pump components from abrasion, corrosion and erosion, thus indicating that these are known wear events that can be present.
(B) Furthermore, as using computational fluid dynamic (CFD) model to predict and estimate the types and severity of wear events that the surface will experience during operation and applying the thermal spray coating and/or the organic coating predicated on the types of wear events identified and their severity, where the types and severity of the wear events are predicted by comparing computed wear rates at various locations within the equipment using one or more CFD models of slurry flow within the equipment, the models providing as outputs wear rates at various locations within the equipment, and the coatings are applied at locations within the slurry handling equipment at locations indicated by the model are more likely to be damaged by life-
Nissen demonstrates how on an article subject to wear (by erosion from particulates, rotor blade described) (0005, 0027), it is known to apply a protective coating (0027), which can be by thermal spraying and using a coating containing carbide and metal (0033-0034) and where in some cases, additional different coating (described as nickel) can be applied (0035) and other coatings as well (0038), and where it is described that it is desirable to selectively apply the protective coating using a developed map of an optimized protective coating pattern and thickness (0027), where the process includes calculating predictive erosive wear rates about the surface where a variety of factors can be used including structural, geometric and operating conditions, where wear rates are predicted (0039-0040) and where the predicted wear is mapped onto a surface, and can be based on the desired life of the coating/predicted operation time (0041) and from this a optimized coating footprint and thickness is provided for coatings used (0042) and where the coating is applied based on this plan (0043). The predicted wear is mapped and coating is provided to give a desired life period for the component, such as providing coating footprint and thickness configured to prevent wear penetration until after the operation for at least 2000 hours, if the life period is 200o hours (0041), indicating therefore, that more coating (thicker coating) or simply coating as part of the footprint would be provided on areas more likely to be damaged by life limiting (reducing life) wear events (such as erosion) so that the overall equipment would last the desired life period.
Roco article describes how for slurry pumps and pipes wear can be predicted for wear distribution and operation life using models that can be considered CFD models 
Roudnev article further describes how for slurry pump components CFD (understood to refer to computational fluid dynamics) can be used to model and predict wear patterns resulting from sliding abrasive wear, allowing correct pump selection and design (note abstract) and noting operation time (page 4).  It is described how wear events (abrasion wear, for example) can be predicted using CFD in the pump (that is, within the slurry handling equipment) (abstract, page 1), with computed wear rates at various locations within the equipment (that is, mapping the wear) providing such wear rates as outputs (pages 8-9, figure 15, for example), which would show locations in the slurry handling equipment (pump) most likely to be damaged by wear events (that is, with the highest wear rate, for example) and so life limiting for the equipment.
Okhovat article further describes how for fluid transport phase flow, computational fluid dynamics can also provide prediction for erosion-corrosion rates (thus also predicting corrosion), where the study was with fluid with particle components, which can be considered a slurry (abstract) and noting wear rate, so wear over time considered (page 1499).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Weatherly in view of Dumm to using computational fluid dynamic (CFD) models to predict and estimate the types and severity of wear events that the surface will experience during operation and applying the thermal spray coating and/or the organic coating predicated on the types of wear events identified and their severity as suggested by Nissen, Roco article, Roudnev article and Okhovat article with an expectation of providing a desirably protected surface, since Weatherly would indicate the desire to 
Furthermore, as to where the types and severity of the wear events are predicted by comparing computed wear rates at various locations within the equipment using one or more CFD models of slurry flow within the equipment, the models providing as outputs wear rates at various locations within the equipment, and the coatings are applied at locations within the slurry handling equipment at locations indicated by the model are more likely to be damaged by life-limiting wear events, this would specifically be suggested by the combination of references as discussed above, where Nissen would indicate the suggestion of mapping wear rates and Roco article, Roudnev article, and Okhovat article would suggest how CFD can be used to predict wear for slurry pumps (slurry handling equipment) and Roudnev article even describes how mapping for wear within slurry pumps can be provided using CFD, showing type (such as abrasion) and severity of wear events as computed at various locations within the equipment, with outputs of wear rates at various locations within the equipment, and using the wear described by Roco article and Okhovat article would be similary suggested to be mapped 
The internal surfaces of pump components suggested to be treated as discussed above, would have surfaces exposed to at least one or erosion,  abrasion and corrosion, and there can be a plurality of such surfaces as noted from Dumm (0098) and also as noted from Nissen a component would have a plurality of surfaces (surface areas) that would wear differently (0036) and further it would be at least suggested that at least one of the different surfaces would be suggested to be subject to erosion and at least one subject to abrasion wear from the indication from the references that there can be at least erosion and abrasion wear on pump surfaces, which would be internal from the flow of fluid through the pump, and the discussion of determining the type and severity of wear at different locations as discussed above.
(C)  Furthermore, as to the organic coating and its material, 
(C)(1): using simply the references discussed above: Dumm suggests that the use of an organic coating as discussed above, and further (for claim 10) describes using phenolic resins or polyurethanes (since the urethane resin would be cured) (note 0045). 
(C)(2) additionally optionally using Wiedemann ‘079: Wiedemann ‘079 further indicates that silicone coatings (which can be considered elastomeric or rubber, noting the elastic nature of the coating 0057-0058) can be provided as coatings (abstract) on surfaces such as pipes, ducts, intake manifolds, for example (0028) and notes substrates that require protection include inside of machine or structural parts (0002), and provide erosion protection from particle impact (0055). 
 Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weatherly in view of Dumm, Nissen, Roco article, Roudnev article and Okhovat article to further use a silicone rubber type material as described by Wiedemann ‘079 for coating areas needing erosion protection as a known erosion protection (and so giving erosion resistance) material for impact protection as discussed above with an expectation of predictably acceptable results, since Dumm would indicate how organic coatings can be used and Wiedemann ‘079 indicates known erosion protection materials to use on similar type surfaces.  This gives a coating material as in claim 1 and also a silicone rubber as in claim 10.  Additionally, for claim 10, Dumm describes that combinations of organic coatings can be used, including with phenolic resin, etc. (0045), further suggesting that the silicone of Wiedemann ‘079 would be predictably and acceptably combined with other organic coatings for similar use such as with the phenolic resins as described by Dumm.
(C)(3) additionally using Wiedemann ‘673: Wiedemann ‘673 further indicates that silicone coatings (which can be considered elastomeric or rubber, noting the elastic nature of the coating at column 8, lines 45-55) can be provided as coatings (abstract) on surfaces such as pipes, ducts, intake manifolds, for example (column 3, lines 40-50) and notes substrates that require protection include inside of machine or structural parts (column 1, lines 1-20), and provide erosion protection from particle impact (column 8, lines 1-15).   
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weatherly in view of Dumm, Nissen, Roco article, Roudnev article and Okhovat article to further use a silicone rubber type material as described by Wiedemann ‘673 for coating areas needing erosion protection as a known erosion protection (and so giving erosion resistance) material for impact protection as discussed above with an expectation of predictably acceptable results, since Dumm would indicate how organic coatings can be used and Wiedemann ‘673 indicates known erosion protection materials to use on similar type surfaces.  This gives a coating material as in claim 1 and also a silicone rubber as in claim 10. Additionally, for claim 10, Dumm describes that combinations of organic coatings can be used, including with phenolic resin, etc. (0045), further suggesting that the silicone of Wiedemann ‘673 would be predictably and acceptably combined with other organic coatings for similar use such as with the phenolic resins as described by Dumm.
(D) Furthermore, as to “the one or more inputs to the materials of construction of surfaces susceptible to contact with the slurry and computational fluid dynamics model characteristics of a slurry being handled by the slurry handling pump of a slurry particle 
Claim 7: Weatherly indicates that the thermal spray coating can comprise a metal carbide discontinuous phase and a metal alloy continuous phase (note dispersion of particles of tungsten carbide in metal matrix, for example, column 8, lines 20-35, for example).
Claim 8: Weatherly provides that the metal carbide can be tungsten carbide, and also carbide of titanium, zirconium, hafnium, etc. (column 5, lines 1-50).
Claim 9: Weatherly provides that the continuous metal alloy phase can be nickel alloy, for example, and so comprises nickel (column 5, lines 1-50, column 8, lines 50-65).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherly in view of Dumm, Nissen, Roco article, Roudnev article, Okhovat article and Dallaire, EITHER (1) alone OR further in view of  EITHER (2) Wiedemann ‘079 OR (3) Wiedemann ‘673 as applied to claims 1 and 7-10 above, and further in view of EITHER Wiedemann ‘079 OR Weidemann ‘673.
Claim 11: As to further using silicone rubber with filler in the erosion resistant coating (as the organic material), 
(A) additionally using Wiedemann ‘079: Wiedemann ‘079 further indicates that silicone coatings (which can be considered elastomeric or rubber, noting the elastic nature of the coating 0057-0058) can be provided as coatings (abstract) on surfaces such as pipes, ducts, intake manifolds, for example (0028) and notes substrates that require protection include inside of machine or structural parts (0002), and provide erosion protection from particle impact (0055).  Wiedemann ‘079 also teaches that the coating can contain filler to improve strength of the coating (0040), which can be fumed silica (inorganic material) (0040), where the silica can also be treated with organic material before use (0040, which can be considered as also providing organic filler material of the treatment material such as hexamethylenedisilazane).
 Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weatherly in view of Dumm, Nissen, Roco article, Roudnev article, Okhovat article and Dallaire, EITHER (1) alone OR further in view of  EITHER (2) Wiedemann ‘079 OR (3) Wiedemann ‘673 to further use a silicone rubber type material as described by Wiedemann ‘079 for coating areas needing erosion protection as a known erosion protection (and so giving erosion resistance) material for impact protection as discussed above with an expectation of 
(B) additionally using Wiedemann ‘673: Wiedemann ‘673 further indicates that silicone coatings (which can be considered elastomeric or rubber, noting the elastic nature of the coating at column 8, lines 45-55) can be provided as coatings (abstract) on surfaces such as pipes, ducts, intake manifolds, for example (column 3, lines 40-50) and notes substrates that require protection include inside of machine or structural parts (column 1, lines 1-20), and provide erosion protection from particle impact (column 8, lines 1-15).   Wiedemann ‘673 also teaches that the coating can contain filler to help control hardness of the coating, for example (column 5, lines 20-40 and 60-65), which can be fumed silica (inorganic material) (column 5, lines 20-40), where the silica can also be treated with organic material before use (column 5, lines 25-30, which can be considered as also providing organic filler material of the treatment material such as hexamethylenedisilazane).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weatherly in view of Dumm, Nissen, Roco article, Roudnev article Okhovat article and Dallaire, EITHER (1) alone OR further in view of  EITHER (2) Wiedemann ‘079 OR (3) Wiedemann ‘673 to further use a silicone rubber type material as described by Wiedemann ‘673 for coating .

Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered. 
The Examiner notes the new rejections under 35 USC 112 and 103 due to the rejections to the claims, with the 35 USC 103 rejections adjusted due to the amendments to the claims, and with the new alternative rejection using the new reference to Dallaire.
Applicant argues that the combinations of references provided by the Examiner do not provide the new requirements as to “wherein the slurry handling equipment is a slurry handling pump comprising at least one internal surface susceptible to erosion and at least one surface susceptible to abrasion, and the one or more inputs to the materials of construction of surfaces susceptible to contact with the slurry and computational fluid dynamics model characteristics of a slurry being handled by the slurry handling pump of a slurry particle size distribution, a slurry particle density, a slurry particle hardness, particle impingement angle and particle velocity”.  However, as discussed in the rejection above, it is the Examiner’s position the combination of references cited would 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718